Citation Nr: 1123734	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Propriety of the reduction in the rating assigned for a post-concussional cognitive disorder from 30 percent to 0 percent from June 2006.  

2.  Propriety of the reduction in the rating assigned for left facial weakness from 10 percent to 0 percent from June 2006.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2006 by the VARO in Waco, Texas, effectuating rating reductions for service-connected left facial weakness and a post-concussional cognitive disorder, effective from June 1, 2006.

This matter was most recently before the Board in March 2009, at which time it was remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC.  That remand was to permit the AMC to undertake needed procedural and evidentiary development.  On remand, a portion of the AMC's responsibilities were delegated to the RO in Nashville, Tennessee, and following the attempts to complete the requested actions, the case has been returned to the Board for further review.  

During the course of the instant appeal, the Veteran has raised the issues of his entitlement to increased ratings for his post-concussional cognitive disorder and left facial weakness, but which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

As part of its March 2009 remand, the Board requested that the Veteran be afforded VA psychiatric and neurological examinations for evaluation of the nature and severity of his post-concussional cognitive disorder and left facial weakness.  Attempts followed by the AMC's designee to schedule the requested examinations but prior to their occurrence, the Veteran informed VA personnel that he was out of town and needed to reschedule.  This occurred on at least two occasions.  He was last scheduled to undergo the requested VA examinations on March 22, 2010, and on March 25, 2010, he contacted VA personnel by phone, indicating that he had not received the written notice to report for his March 2010 examinations until March 24, 2010, due to being out of town, and he requested to reschedule his examinations at the VA's medical facility in Dallas, Texas, after May 10, 2010.  VA did not thereafter respond to the Veteran's request of March 25, 2010.  No reference to that request is made by the AMC in its supplemental statement of the case of April 2010.  

While it may have been reasonable under the circumstances presented for the AMC to refuse the Veteran's request for rescheduling of his VA examinations, the Board cannot now address the reasonableness of the AMC's actions.  The AMC's failure to respond to that request either directly or through its SSOC is a violation of the VA's duty-to-assist obligation.  As such, corrective action is needed, and, in light of the return of the case to the AMC, it is requested that the Veteran be afforded one last opportunity to appear for the examinations, either at the medical facility with jurisdiction or at another VA medical facility, given the frequency of the Veteran's recent out-of-town trips.  The Veteran is hereby advised of the necessity of making himself available for the requested VA examinations and that, if he continues to fail to report, his appeal will be adjudged on the basis of the facts already of record.  38 C.F.R. § 3.655 (2010).

Accordingly, this appeal is REMANDED for the following actions:

1.  Afford the Veteran VA neurological and psychiatric examinations for the purpose of identifying the nature and severity of his service-connected post-concussional cognitive disorder and left facial weakness.  The claims folder should be made available to and reviewed by each examiner for use in the study of this case and the prepared report of each such evaluation should indicate whether the claims folder was made available and reviewed.  A copy of the notice from the VA medical facility to the Veteran notifying him of the date, time, and place of such examination should be obtained and associated with the Veteran's claims folder.

The VA examiner who conducts the neurological evaluation is asked to identify either by examination or testing the affected nerve resulting in the Veteran's left facial weakness and the degree of nerve paralysis, be it complete, severe incomplete, or moderate incomplete, depending on the relative loss of innervation of the affected left facial muscles.  A comparison between the left and right facial muscles is desired.

Regarding the Veteran's post-concussional cognitive disorder, the neurological examiner is asked to identify all purely neurological complications, such as hemiplegia and epileptiform seizures, following trauma to the brain, as well as any and all purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.

The psychiatric examiner is asked to assess the degree of cognitive impairment, if any, resulting from head trauma, be it by delirium, dementia, or an amnestic or other related cognitive disorder ratable under 38 C.F.R. §§ 4.126, 4.130 (2010).

2.  Thereafter, the Veteran's claims for restoration of previously assigned ratings for his service-connected post-concussional cognitive disorder and left facial weakness should be readjudicated on the basis of all of the evidence of record.  If any benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional evidentiary development and to preserve the Veteran's due process rights.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



